DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aisha Marinho (Reg. No.: 77049) on 02/22/2021.

The application has been amended as follows: 

1.	Claims 1: A centralized communication controller  of a node in a network, the centralized communication controller consisting of:
a plurality of data transmission ports  configured to be connected to corresponding logical channels ;
 configured to provide data to or from corresponding applications ; and
a single node agent  having node control data comprising at least one trained machine learning model , the single node agent being configured to:
monitor performance characteristics for data inflow to the plurality of data transmission ports ;
monitor at least one local observable;
control a connection between either: (i) two or more of the plurality of data transmission ports causing inflow or outflow of data, or (ii) between one or more of the plurality of data transmission ports and one or more of the plurality of application ports, causing (a) inflow of data if the one or more of the plurality of application ports receives data, and (b) outflow of data if the one or more of the plurality of application ports sends data; and
control a connection between either: (i) the two or more of the plurality of data transmission ports, or (ii) between the one or more of the plurality of data transmission ports and the one or more of the plurality of application ports based on the monitored performance characteristics, the at least one local observable, the at least one trained machine learning model, and a local policy matrix,
wherein: 
the local policy matrix is updated based on variations of the at least one local observable derived from at least one of an inflow of data to the centralized communication controller or variations of the performance characteristics such that a global target function defining end to end application performance metrics for providing data to or from the corresponding applications of the centralized communication controller via the plurality of data transmission ports is satisfied for a local control performed by the single node agent, and
the update of the local policy matrix comprises automatically updating the local policy matrix based on providing at least one of results from the monitoring of the at least one local observable or the performance characteristics into the at least one trained machine learning model, whereby an output of the at least one trained machine learning model is 

2.	Claims 2: [[A]]The centralized communication controller  according to claim 1, wherein the at least one local observable is at least one from the group:
node permission change;
net topology change;
link quality change;
node congestion change;
traffic pattern change;
jamming and cyber-attacks;
information from all levels of network layers and OSI-layers; 
physical sensor data; and
instructions from operators and/or applications.

5.	Claims 5: [[A]]The centralized communication controller  according to claim 1, wherein the at least one trained machine learning model is trained off-line in a data processing environment  disconnected from a network  comprising the centralized communication controller .

6.	Claims 6: [[A]]The centralized communication controller  according to claim 5, wherein:
the at least one trained machine learning model is trained off-line based on using at least one machine learning algorithm, training data  for the machine learning algorithm and a virtual network clone , and 
said virtual network clone is a software and/or emulated representation of the network .

7.	Claims 7: [[A]]The centralized communication controller  according to claim 6, wherein:
 further is based on the use of the global target function  defining targets for end to end application performance metrics in terms of performance for providing data to or from the corresponding applications  of the centralized communication controller via the plurality of data transmission ports, and 
the plurality of application ports from or to corresponding applications of at least one different communication controller via its plurality of data transmission ports and its plurality of application ports and via any intermediaries.

8.	Claims 8: A method  for controlling a centralized communication controller  of a node in a network, 
the centralized communication controller consisting of:
a plurality of data transmission ports  configured to be connected to corresponding logical channel (); 
a plurality of application ports  configured to provide data to or from corresponding applications ; and
a single node agent  comprising a hybrid intelligent system;
the method  comprising:
monitoring performance characteristics  for data inflow to the plurality of data transmission ports;
monitoring an at least one local observable ; and
controlling a connection  between either: (i) two or more of the plurality of data transmission ports causing inflow or outflow of data, or (ii) between one or more of the plurality of data transmission ports and one or more of the plurality of application ports, (a) causing inflow of data if the one or more of the plurality of application ports receives data, and (b) outflow of data if the one or more of the plurality of application ports sends data, 
wherein: 
the controlling is based on the monitored performance characteristics, the at least one local observable, the at least one trained machine learning model , and a local policy matrix,
,
the hybrid intelligent system updates the local policy matrix based on variations of the at least one local observable derived from at least one of an inflow of data to the centralized communication controller or variations of the performance characteristics, such that a global target function defining end to end application performance metrics for providing data to or from the corresponding applications of the centralized communication controller via the plurality of data transmission ports is satisfied for a local control performed by the hybrid intelligent system, and
the monitored at least one local observable or the monitored performance characteristics is used as input to the at least one trained machine learning model so as to perform said controlling of the connection  by means of automatically updating the local policy matrix by using an output from the at least one trained machine learning model generated by the hybrid intelligent system.

9.	Claims 9: [[A]]The method  according to claim 8, wherein the monitoring of the at least one local observable comprises monitoring at least one from the group: 
node permission change;
net topology change;
link quality change;
node congestion change;
traffic pattern change;
jamming and cyber-attacks;
information from all levels of network layers and OSI-layers; 
physical sensor data; and
instructions from operators and/or applications.

11.	Claims 11: [[A]]The method  according to claim 8, further comprising the step of:
generating the at least one trained machine learning model, used for controlling the connections, by means of providing at least one machine learning algorithm, a virtual network clone , the global target function  and training data  to a processing environment , and executing the at least one machine learning algorithm, the virtual network clone and the global target function in the processing environment while providing the training data so as to cause the at least one machine learning algorithm generating the at least one trained machine learning model. 

12.	Claims 12: A computer program  for controlling [[a]]the centralized communication controller , comprising instructions which, when executed on at least one processor , cause the at least one processor to carry out the method according to claim 8.

13.	Claims 13: A non-transitory computer-readable storage medium  storing a computer program for controlling the centralized communication controller  according to the method of claim 8.

14. 	Claims 14: The centralized communication controller  according to claim 1, wherein the update of the local policy matrix comprises modifying a designated priority corresponding with at least one of a plurality of data types.

15. 	Claims 15: The centralized communication controller  according to claim 1, wherein the at least one local observable comprises at least one of weather information or Radio-Frequency environment information corresponding with a location of at least one node within a physical network corresponding with the centralized communication controller.

16. 	Claims 16: The centralized communication controller  according to claim 1, wherein the single node agent is configured to cause selection of the at least one trained machine learning model having been predetermined to provide average traffic performance characteristics when a value of the at least one local observable lies within a certain predetermined range or when individual values of a set of local observables each lie within certain ranges.

17. 	Claims 17: The centralized communication controller  according to claim 6, wherein the training data  is generated automatically by means of recording variations of the at least centralized communication controller.

18. 	Claims 18: The method  according to claim 8, wherein the update of the local policy matrix comprises modifying a designated priority corresponding with at least one of a plurality of data types.

19. 	Claims 19: The method  according to claim 8, further comprising the step of causing selection of the at least one trained machine learning model having been predetermined to provide average traffic performance characteristics when a value of the at least one local observable lies within a certain predetermined range or when individual values of a set of local observables each lie within certain ranges.

20. 	Claims 20: The method  according to claim 11, further comprising the step of automatically generating the training data  by means of recording variations of the at least one local observable in a physical network corresponding with the centralized communication controller.

Allowable Subject Matter

Claims 1, 2, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the known prior art taken alone or in combination fails to teach a centralized communication controller consisting of a plurality of data transmission 

US 2017/0279838 discloses a distributed machine learning routing system that determines network characteristics and sends network commands. No mention of a centralized communication controller consisting of a single node agent that performs local policy matrix updates based on local observables/performance characteristics is present. 

US 2016/0028616 discloses a network controller that analyzes network pattern data and performs switchover routing onto other nodes. No mention of a centralized communication controller consisting of a single node agent that performs local policy matrix updates based on local observables/performance characteristics is present. 

US 2011/0261688 discloses a QoS controller that performs load balancing. No mention of a centralized communication controller consisting of a single node agent that performs local policy matrix updates based on local observables/performance characteristics is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185